﻿My delegation is proud
and honoured to see Mr. Julian Hunte, a fellow
islander, also from one of the smallest nations of the
world, presiding over the deliberations of this body. We
are well aware of his skills, experience and
competence, and we are confident that he will lead our
work to a successful outcome. Let me also pay tribute
to his predecessor, Mr Jan Kavan of the Czech
Republic, for his excellent work during the fifty-
seventh session of the General Assembly.
Our appreciation also goes to the Secretary-
General, Mr. Kofi Annan, for his dedicated and
steadfast leadership of the United Nations during these
trying times. We commend him for his tireless efforts
to make the United Nations more effective and
responsive to the demands of its Members.
In recent months, some have questioned the
relevance and utility of the United Nations. For
28

Seychelles, the United Nations remains a unique,
indispensable and universal multilateral institution
where global issues affecting the entire international
community can be debated and addressed. We believe
that, despite its shortcomings, there is no other
institution that is better equipped and better suited to
meet the diverse demands for justice, peace, security,
development and international cooperation or to ensure
that the voices of its Members are heard, irrespective of
their size or economic power. We hereby reaffirm our
faith in the principles and purposes of the United
Nations in addressing the wide range of challenges
confronting the international community in the
globalized and interdependent world we are living in at
the dawn of the twenty-first century.
We acknowledge the fact, however, that the
United Nations system needs to be reformed and
modernized. We support the ongoing initiative to
revitalize the General Assembly to make it more
effective and efficient. Our Assembly ought to be
restored to its rightful place at the centre stage of
meaningful deliberations on problems and issues
common to all of its Members. We ought to strive to
ensure that debate in our Assembly is translated into
action. In this respect, my delegation calls for the
establishment of a follow-up mechanism to monitor
and implement decisions and resolutions taken by the
General Assembly, as well as those of the major United
Nations conferences of the past decade.
The reform process will be inadequate if the
transformation of the Security Council into a
democratic and representative organ, reflecting its
universal character and present-day realities, is not
achieved. My delegation supports an increase in both
permanent and non-permanent members to include
developing countries from Africa, Asia and Latin
America. After 10 years of debate, it is imperative that
we bridge positions and make progress. What is
required is political will by all the parties concerned
with a view to arriving at an acceptable solution.
We support the decision of the Secretary-General
to establish a high-level panel of eminent persons on
the reform question. We hope they will provide
inspiration and fresh ideas for the way forward.
My delegation holds the view that development
ought to be central to the renewed United Nations
agenda. The reform process should focus on
reinforcing the role of the United Nations system in the
commitment to international cooperation for
development. There should be closer collaboration and
coordination between the United Nations system and
the international financial institutions in elaborating
novel frameworks to address development funding. The
ongoing dialogue between the Economic and Social
Council and the Bretton Woods institutions should be
vigorously pursued.
We welcome the dialogue between the leaders of
the Group of Eight and their counterparts from the
developing world. Those consultations should be a
platform to engage the industrialized countries of the
North in fulfilling their commitments to the outcomes
of the major conferences, in particular the Millennium
Summit, the Doha Development Round, the Monterrey
Consensus and the Johannesburg Plan of Action. Our
development partners should realize that the
implementation of their commitments is vital if we, the
developing countries, are to achieve sustainable
development. Their words must, indeed, be matched
with deeds. The allocation of the agreed target of 0.7
per cent of their gross domestic product for
international development should be an achievable
objective.
This dialogue should also provide an opportunity
for us to candidly discuss issues that are of common
interest and concern. Problems requiring urgent
attention, such as HIV/AIDS, poverty, the root causes
of terrorism, the debt burden, refugees, trade terms,
trafficking in humans, climate change and
environmental degradation, to name just a few, should
be addressed as part and parcel of shared international
responsibilities.
The situation of small island developing Sates
will feature high on the international agenda next
August when Mauritius hosts the International Meeting
for the 10-year review of the Barbados Programme of
Action. It will be a timely occasion to reaffirm the
special characteristics, vulnerabilities and concerns of
small island developing States and to consider their
prospects for sustainable development. It will be an
occasion to remind the international community to pay
greater attention to the social, economic and
environmental vulnerabilities faced by small island
developing States.
The Mauritius review will present the opportunity
to assess implementation progress to date and establish
the appropriate framework for further partnership and
29

cooperation in achieving the sustainable development
aspirations of small island developing States. We will
need the required resources to advance implementation.
We therefore appeal to our development partners for
their fullest support in the review process and the
implementation of the outcome of the Mauritius
International Meeting.
My delegation notes with concern the breakdown
of negotiations at the recent World Trade Organization
ministerial conference in Cancún. Small developing
countries have no capacity whatsoever to distort world
trade. It is therefore imperative that their
vulnerabilities and special needs be taken fully in
account. Seychelles urges the international community
to heed the call for special and differential treatment to
be accorded to developing countries, in particular small
island States, that have structural disadvantages. This is
crucial to the integration of our countries into the
multilateral trading system so that we can achieve our
development objectives. Concessions to small,
vulnerable developing economies should include the
critical areas of market access and trade preferences.
The second pillar of my country’s economy —
tuna fisheries — faces a real threat. There will be
considerable social and economic consequences for us
if the preferential treatment on which the industry was
built is to be abandoned. After all, the trade regime is
meant to provide benefits for all, not to condemn the
most fragile and vulnerable groups of the international
family to marginalization and economic strangulation.
A subject of preoccupation to my delegation is
the adverse impact of climate change. Studies, as well
as experience, have revealed that extreme changes are
taking place in the climate patterns of the Western
Indian Ocean region. Over recent years my country has
experienced unusual periods of drought and torrential
rainfall, the latter causing floods, landslides, the
destruction of agricultural crops and infrastructure and
even loss of life. It is estimated the 75 per cent of the
corals in our archipelago have been bleached due to an
increase in sea surface temperatures.
Global warming is not an issue of our making.
Small island nations like mine are not responsible for
it, yet we have to bear the consequences. This growing
threat calls for renewed concerted international action,
as it is affecting the whole planet. All nations must take
steps to mitigate greenhouse gas emissions. The
industrialized countries have the prime responsibility
and must be the first to take action. We urge them to be
accountable under the Kyoto commitments and to
ratify the treaty, as this is the only appropriate
multilateral framework that can address and respond to
this phenomenal challenge facing all nations on earth.
Last year the General Assembly endorsed the
New Partnership for Africa’s Development (NEPAD),
as the framework for development for the continent.
International support for the implementation of this
home-grown initiative is essential. We appreciate the
pledges of support by the G-8 by means of their Africa
Action Plan. We hope that this will soon evolve into
the realization of concrete projects and programmes.
My delegation is of the view that there should be
provision in the NEPAD development agenda to take
into account the peculiar problems and specificities of
the eight island nations that constitute the African
family.
The 19 August attack on the United Nations
compound in Baghdad serves as the latest reminder to
all of us of the central importance of being vigilant and
prepared to combat terrorism. Seychelles reiterates its
condemnation of terrorism in all its manifestations.
We are in the process of finalizing our accession
to the 12 United Nations conventions and protocols on
terrorism. We are actively cooperating with the
Counter-Terrorism Committee in the implementation of
the obligations of Security Council resolution 1373
(2001).
Complying with the obligations of this Security
Council resolution is a daunting task for a very small
country like mine, with extremely limited capacity to
deal with the relevant requirements. We will do our
share as part of our responsibility, but to succeed we
need technical and financial assistance. There is also
the need to ensure that the capacities of small States
are enhanced through sharing of intelligence
information, training of personnel, and the provision of
appropriate technology and equipment, for example, to
deal with and handle the new challenges we have to
confront. We hope the international community will be
attentive and responsive to our predicament.
The conflict in the Middle East has brought about
too much suffering and destruction. My delegation
supports the road map for peace and calls on all parties
to the conflict to embark on genuine and substantive
dialogue and negotiations in the interest of durable
30

peace in the region. We reaffirm our belief in the rights
of the Palestinian people to their own independent
State, with clearly defined borders. We welcome all
efforts in facilitating the search for an enduring
solution to the conflict.
As regards the situation in Iraq, my delegation
hopes that full sovereignty will be restored to the Iraqis
as soon as possible, and that a credible and widely
accepted political road map will be drawn up and
implemented. We believe that the United Nations
should have a central role to play in the process.
When Assembly President Julian Hunte assumed
office, he appealed for an action-orientated and
proactive General Assembly. I give him the assurance
that, albeit in a modest manner, he will receive the full-
hearted support of the Seychelles delegation for a
productive and fruitful session.